         Case 2:18-cr-00126-JCM-DJA Document 86
                                             87 Filed 08/10/20
                                                      08/12/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for John Barrera

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:18-cr-00126-JCM-DJA

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Fourth Request)
14   JOHN BARRERA,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Allison Reese, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Margaret W. Lambrose, Assistant Federal Public Defender, counsel for John Barrera, that the
21   sentencing hearing currently scheduled for August 26, 2020 at 10:00 a.m. be vacated and
22   continued to September 2, 2020 or a date convenient to the court.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel will be unavailable on the currently scheduled sentencing date.
25          2.      The defendant is not in custody and agrees with the need for the continuance.
26          3.      The parties agree to the continuance.
       Case 2:18-cr-00126-JCM-DJA Document 86
                                           87 Filed 08/10/20
                                                    08/12/20 Page 2 of 3




 1        This is the fourth request for a continuance of the sentencing hearing.
 2        DATED this 10th day of August, 2020.
 3
 4   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 5
 6      /s/ Margaret W. Lambrose                      /s/ Allison Reese
     By_____________________________               By_____________________________
 7   MARGARET W. LAMBROSE                          ALLISON REESE
     Assistant Federal Public Defender             Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
         Case 2:18-cr-00126-JCM-DJA Document 86
                                             87 Filed 08/10/20
                                                      08/12/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:18-cr-00126-JCM-DJA
 4
                    Plaintiff,                        ORDER
 5
            v.
 6
     JOHN BARRERA,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                         9/9/2020
     Wednesday, August 26, 2020 at 10:00 a.m., be vacated and continued to ________________

12   at the hour of 10:30 a.m.

13                August
            DATED this     12, of
                       ___ day 2020.
                                  August, 2020.

14
15
                                             UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
